Case 1:17-cv-00247-LPS Document 178 Filed 03/13/19 Page 1 of 2 PageID #: 4091



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


ON SEMICONDUCTOR CORPORATION
and SEMICONDUCTOR COMPONENTS
INDUSTRIES, LLC,

                  Plaintiffs,
                                                           C.A. No. 17-247-LPS-CJB
         v.

POWER INTEGRATIONS, INC.,

                  Defendant.



                     STIPULATION AND PROPOSED ORDER REGARDING
                         EXTENSION OF CERTAIN CASE DEADLINES

            The parties hereby stipulate and agree, subject to the Court’s approval, that the deadlines

for certain case events regarding fact and expert discovery and case dispositive motions as

previously ordered by the Court are amended as follows:

    Event                                   Previous Deadline             Amended Deadline

    Completion of depositions and           February 5, 2019              April 2, 2019
    follow-up discovery arising from
    disclosures after the February 5,
    2019 fact discovery cutoff1
    Opening Expert Reports                  March 11, 2019                April 12, 2019
    Rebuttal Expert Reports                 April 22, 2019                May 13, 2019
    Reply Expert Reports                    May 29, 2019                  June 14, 2019
    End of Expert Discovery                 July 3, 2019                  July 26, 2019
    Dispositive/Daubert Motions             July 24, 2019                 August 6, 2019
    Responsive Briefs Due                   August 7, 2019                August 20, 2019
    Reply Briefs Due                        August 16, 2019               August 29, 2019


1
 The deadline for the completion of depositions does not apply to the depositions of Isao Ochiai
or Ivo Vecera.


{01429946;v1 }
Case 1:17-cv-00247-LPS Document 178 Filed 03/13/19 Page 2 of 2 PageID #: 4092




         The parties agree that the extension of discovery shall be for the sole purpose of

completing previously noticed depositions and for completion of follow-up discovery arising

from disclosures of information after the February 5, 2019 fact discovery cutoff in this matter.

The stipulated amended deadlines will not impact the September 24, 2019 hearing on dispositive

motions, the January 10, 2019 pretrial conference or trial, which is set to start on February 10,

2020.



 ASHBY & GEDDES                                        FISH & RICHARDSON P.C.

 /s/ John G. Day                                       /s/ Warren K. Mabey, Jr.
 John G. Day (#2403)                                   Joseph B. Warden (#5401)
 Andrew C. Mayo (#5207)                                Warren K. Mabey, Jr. (#5775)
 500 Delaware Avenue, 8th Floor                        222 Delaware Avenue, 17th Floor
 P.O. Box 1150                                         Wilmington, DE 19801
 Wilmington, DE 19899                                  (302) 652-5070
 (302) 654-1888                                        warden@fr.com
 jday@ashbygeddes.com                                  mabey@fr.com
 amayo@ashbygeddes.com
                                                       John W. Shaw (#3362)
 Attorneys for Plaintiffs                              Andrew E. Russell (#5382)
                                                       SHAW KELLER LLP
                                                       I.M. Pei Building
                                                       1105 North Market Street, 12th Floor
                                                       Wilmington, DE 19801
                                                       (302) 298-0700
                                                       jshaw@shawkeller.com
                                                       arussell@shawkeller.com

                                                       Attorneys for Defendant

         SO ORDERED this _____ day of March, 2019.




                                                       ___________________________
                                                       Chief Judge




{01429946;v1 }                                2
